Citation Nr: 1126016	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  03-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to December 1979.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina

The appellant testified at a hearing before the Board in April 2004.  The Board remanded the claim for additional development in September 2004.  In April 2008, the appellant was notified that the Veterans Law Judge who conducted the April 2004 was no longer employed by the Board.  The appellant indicated in May 2008 that she did not wish to appear for another hearing.  The Board remanded the appellant's claim for additional development in August 2009. 

The issue of entitlement to an increased rating for a gastric ulcer for accrued benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died on October [redacted], 1996; the immediate cause of death was metastatic gastric adenocarcinoma; no other contributing conditions were reported.   

2.  The evidence does not show that VA treatment caused or contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.358 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2001, March 2002, October 2004, and October 2009; a rating decision in February 2002; a statement of the case in September 2002; and supplemental statements of the case in April 2003 and January 2008.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the February 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained several VA medical opinions and an independent medical examiner's opinion.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

If VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002).  To determine whether additional disability exists, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2010).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2010).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2010).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of 
the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox. The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2010).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2010).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

The appellant is claiming entitlement to DIC for the cause of the Veteran's death under 38 U.S.C.A. § 1151.  The appellant has asserted that the Veteran's fatal gastric carcinoma should have been detected earlier in the course of VA treatment, and that the failure of the VA to undertake appropriate studies to detect the cancer prior to the time it was detected hastened the Veteran's death and constituted negligent VA clinical care.  Specifically, the appellant contends that the Veteran complained of the symptoms of that cancer, including the inability to eat certain foods, stomach pain, difficulty holding down food, and substantial weight loss, in the course of VA treatment for a significant period of time prior to the discovery of cancer in September 1996, and but for the VA's negligence, the reported symptoms should have resulted in VA discovering the Veteran's cancer or VA referring the Veteran for medical tests that would have discovered that cancer earlier than the cancer's actual discovery, and that would have likely resulted in treatment prolonging the Veteran's life.  

VA treatment reports show that the Veteran was hospitalized for a cardiac evaluation in March 1991 during which time attention was focused temporarily on the Veteran's past history of peptic ulcer disease.  The Veteran was noted to have macrocytic anemia and an upper gastrointestinal series was recommended but not carried out and the Veteran was referred to his primary care physician at Womack Army Medical Center.  The Veteran was followed at the Fayetteville VA Medical Center through 1996.  Entries dated during in 1994 and 1995 show evaluation for chronic peptic ulcer disease which was always noted to be doing "good" or "well" and the Veteran was maintained on Tagamet.

In April 1996, the Veteran reported occasional stomach pain which radiated to his chest.  He indicated that Tagamet alleviated his symptoms.  He was noted to weigh 201 pounds and be obese.  The Veteran reported increased stomach pain and an inability to tolerate food well in July 1996.  His weight was reported to be 190 pounds at that time.  The Veteran reported that Tagamet helped some.  The Veteran was noted to have peptic ulcer disease and his Tagamet was increased.  The Veteran was seen two weeks later and his weight was 187 pounds at that time.  He was noted to have lost fourteen pounds since April and he indicated that his teeth did not fit due to his weight loss.  The Veteran reported that he ate only soft foods and if his stomach got too full he threw up.

In September 1996, the Veteran was admitted for nausea and vomiting following an abnormal x-ray of the abdomen performed at a facility outside of VA.  The Veteran underwent an esophagastroduodenoscopy with biopsy which revealed a large mass in the corpus of the stomach which was ultimately diagnosed as metastatic adenocarcinoma of the stomach.  An upper gastrointestinal series radiologic study was also performed in September 1996 and revealed a small sliding hiatal hernia with a large amount of gastroesophageal reflux.  The Veteran was admitted for a total gastrectomy in October 1996.  However, upon surgical exploration the tumor was noted to have omental caking and a number of peritoneal tumor implants, one of which was positive for metastatic adenocarcinoma.  The operative surgeons performed only a feeding jejunostomy tube placement as the tumor was unresectable.  The Veteran's condition declined and he ultimately expired in October 1996.  

A peer review was obtained from a VA physician in November 2001.  The physician reviewed the pertinent medical records and concluded that although most experienced, competent practitioners might have handled the case differently in regard to the fact that an upper gastrointestinal series could have been made on a more urgent basis because of the possibility of complications or additional pathology, the care the Veteran received probably did not materially hasten his death.  

A private medical opinion dated in December 2002 was submitted by M. Pulde, M.D.  Dr. Pulde reviewed the Veteran's medical history and included reference to several medical treatises.  Dr. Pulde noted that the Veteran's identifiable risk factors for adenocarcinoma of the stomach included tobacco abuse, previous benign gastric ulcer, and most likely, associated Helicobacter pylori (H. pylori) infection that was present and untreated for a substantial period of time prior to April 17, 1996.  Dr. Pulde reported that the Veteran was at high risk for the development of gastric cancer based on his identifiable risk factors alone, the early identification and treatment of H. pylori may have prevented the development of gastric cancer, and early identification of the Veteran's gastric cancer may have prevented morbidity and premature mortality.  Dr. Pulde concluded that the failure to evaluate the Veteran for H. pylori led to recurrent gastric ulcer disease, its complications, and gastric cancer.  Dr. Pulde indicated that the failure to obtain a study for H. pylori led to the Veteran's recurrent symptoms due to persistent H. pylori-related gastric ulcer and the ultimate development of gastric cancer.  Dr. Pulde reported that the failure to identify the Veteran's cancer at an early state led to his premature death in October 1996.  Dr. Pulde concluded, based on a review of the Veteran's medical records, the literature related to the diagnosis and management of malignant-nonmalignant diseases of the gastrointestinal tract, and to a degree of medical certainty, that the Veteran's medical care was substandard and not consistent with established guidelines and culminated in unnecessary morbidity and preventable mortality.  

An opinion was obtained from a VA gastroenterologist in March 2003.  The physician reviewed Dr. Pulde's opinion and concluded that Dr. Pulde's assertions regarding the possible role of H. pylori in the Veteran's illness was pure speculation.  The physician noted that while Dr. Pulde concluded that a lack of treatment the Veteran received in 1991 was a gross oversight and constituted substandard medical care, the data Dr. Pulde based his conclusion on was published after 1997 and thus not available in 1991 and impossible to use in any decision-making process then.  The physician noted that treatment for H. pylori was in the pioneer phase in 1991.  The physician reported that treatment for H. pylori during the 1990s for associated chronic dyspepsia was not considered appropriate and for a number of years was considered controversial.  Additionally, the physician noted that endoscopic use in the 1990s was influenced by availability and local practice habits and many physicians were not as equipped for endoscopy as was the case in Fayetteville, North Carolina where the Veteran was treated.  Considering all facets of the case, the examiner concluded that the care the Veteran received in 1991 met the criteria of "usual and customary" and that it was not substandard.  

The appellant and her daughter testified at a hearing before the Board in April 2004.  The appellant stated that her husband began to have problems eating certain foods in 1981 and by 1994 to 1995 he could not hold down food.  She reported that the Veteran began to complain about stomach pain and he was unable to hold down food and when he reported his symptoms to VA he was treated with Tagamet.  The appellant's daughter testified that while the Veteran was diagnosed with an ulcer, she believed that H. pylori was playing a factor in his illness in 1993 to 1994 but the Veteran was never tested at VA for that bacteria.  The appellant testified that the Veteran's VA physicians increased the strength and dosage of the Veteran's Tagamet.  She reported that the Veteran sought treatment outside of VA in March or April 1996 because it took a long time to get an appointment at VA.  She indicated that the Veteran went back to VA in July 1996 and was ultimately diagnosed with cancer.  The appellant and her daughter testified that they believed that VA failed to performed additional tests in 1993 and 1994 which could have been an indication that there was something more than the Veteran's gastric ulcer causing his symptoms.  The appellant's daughter reported that Dr. Pulde was a preeminent doctor at Harvard and he concluded that the Veteran's death was unnecessary and could have been detected a year or two prior to the time it was detected.  She reported that Dr. Pulde told the appellant that there was negligence on VA's part.  

Another opinion was obtained from the March 2003 VA gastroenterologist in December 2007.  The examiner reviewed the Veteran's claims file in detail and noted the Veteran's medical history.  Specifically, the physician reported that the care the Veteran received at VA from 1991 to 1995 was usual and satisfactory.  The examiner stated that there was nothing in the record to indicate that the Veteran should have had additional studies or any further treatment or diagnosis.  The examiner noted that the Veteran had a change in symptoms in April 1996 and the Veteran's treating physician elected to continue to follow the Veteran on Tagamet.  The examiner indicated that while it is possible that the Veteran should have had an upper gastrointestinal endoscopy in April 1996, the Veteran's weight was 201 pounds and there was no sign of any physical change.  The examiner found it was not negligent or careless that the examiner did not obtain an upper gastrointestinal study at that time.  The examiner noted that the Veteran was expeditiously evaluated in September 1996 at which time he was found to have advanced cancer.  The examiner stated that while an endoscopic examination performed in April 1996 would have established the Veteran's diagnosis earlier, that probably would not have made any difference because the cancer at that time was more likely than not advanced and if he had any surgical procedure it would have probably been palliative, but not curative.  The gastroenterologist concluded that it was highly unlikely that a diagnosis established in April 1996 would have made any difference in the course of the Veteran's illness.

An independent medical opinion was obtained from a gastroenterologist outside of VA in April 2009.  The physician was an associate professor of medicine at Duke University and the clinical chief of the division of gastroenterology.  The physician reviewed the claims file and opined that it was not as likely as not that any treatment rendered or lack of treatment resulted in additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA, or an event not reasonably foreseeable.  The physician noted that the Veteran was diagnosed with peptic ulcer disease in the early 1960s and was treated with the accepted standard of care for the time.  The examiner noted that H. pylori was not identified until the early 1980s and it was not until 1994 that H. pylori was recognized as a cause for gastric ulcers.  Later that year, the International Agency for Research on Cancer (IARC) declared H. pylori to be a group 1 carcinogen for gastric adenocarcinoma.  The physician noted that while eradication is recommended, at there is still not conclusive evidence that eradication of the infection will lead to a decreased risk of developing gastric adenocarcinoma.  The physician indicated that he could not conclude that earlier testing or eradication of H. pylori for the Veteran would have eliminated or reduced his risk of developing cancer.  The examiner noted that the Veteran reported "stomach pain at times" in April 1996 when he denied problems eating at and stated that Tagamet was helpful, so the examiner found that it was not inappropriate to continue medical therapies and recommend follow up in three to four months.  The examiner indicated that by the Veteran's return in July 1996, the Veteran was complaining of weight loss and vomiting.  No endoscopy was ordered at that time.  The examiner noted that while an endoscopy would have been the appropriate step to take at that time and was not actually accomplished until two months later, he found it highly unlikely that the diagnosis of gastric adenocarcinoma being made two months earlier than when it was actually discovered in September 1996, would have made any significant impact in the terminal nature of the diagnosis or in prolonging the Veteran's life.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151.

The Board notes that it is undisputed that the Veteran's death was due to metastatic gastric adenocarcinoma.  While Dr. Pulde has indicated that VA was negligent because the failure to obtain a study for H. pylori led to the Veteran's recurrent symptoms due to persistent H. pylori-related gastric ulcer and the ultimate development of gastric cancer and that failure by the VA to identify the Veteran's cancer at an early state led to his premature death in October 1996, other physicians, both VA and private, have concluded that it was not until 1994 that H. pylori was recognized as a cause for gastric ulcers.  Additionally, the independent medical examiner, a gastroenterologist, noted that there is still not conclusive evidence that eradication of the H. pylori infection will lead to a decreased risk of developing gastric adenocarcinoma.  Furthermore, he stated that earlier testing or eradication of H. pylori for the Veteran would not have eliminated or reduced his risk of developing cancer.  Finally, the independent medical examiner noted that while an endoscopy should have been performed in July 1996, he concluded that it was highly unlikely that the diagnosis of gastric adenocarcinoma being made two months earlier than when it was actually discovered would have made any significant impact in the terminal nature of the diagnosis or in prolonging the Veteran's life.  He concluded that it was not as likely as not that any treatment rendered or lack of said treatment resulted in additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA or an event not reasonably foreseeable.  Consequently, entitlement to dependency and indemnity compensation for the cause of the Veteran's death cannot be granted under 38 U.S.C.A. § 1151.  Furthermore, the April 2009 independent gastroenterologist and the March 2003 VA opinion both note that Dr. Pulde's opinion was based on medical information and literature that developed after the Veteran's death, and did not represent that standard of care at the time that the care was being delivered to the Veteran.

The Board has considered the appellant and her daughter's statements in which they indicated that they believed the Veteran should have been tested for H. pylori in 1993 or 1994 and that testing may have led to additional tests to establish the Veteran's cancer diagnosis prior to the time it was detected.  Certainly, the appellant and her daughter can attest to factual matters of which they had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the appellant and her daughter, as lay persons have not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the appellant and her daughter are competent to report what comes to them through their senses, they do not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the competent medical evidence weighs against a finding that VA care caused or hastened the Veteran's death, and the appellant and her daughter, as lay persons, are not competent to determine that the care rendered by VA was negligent, careless, or otherwise involved fault on the part of VA in rendering medical care.  The independent gastroenterologist in April 2009 noted that it was not until 1994 that H. pylori was recognized as a cause for gastric ulcers.

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  In this case, the weight of the medical evidence establishes that the Veteran was seen at VA in April and July 1996 with worsening symptoms of vomiting and an inability to hold food down which were attributed to his peptic ulcer disease.  He was treated with Tagamet.  The Veteran was seen again in September 1996 with similar complaints and worsening symptoms.  An esophagastroduodenoscopy and upper gastrointestinal series established a diagnosis of adenocarcinoma of the stomach.  An exploratory surgery was scheduled in October 1996, but the Veteran's tumor was determined to be unresectable and could not be removed.  The Veteran expired shortly thereafter.  The Board has determined that the weight of the medical evidence does not establish that the care provided by VA involved negligence, carelessness, or other fault.  The Board has considered Dr. Pulde's opinion, but finds the opinions of the other physicians to be more persuasive.  Notably, two of those physicians stated that while Dr. Pulde's opinion relied upon medical principles known at the time his opinion was drafted, that the standard of care and knowledge regarding H. pylori were different at the time the treatment was provided to the Veteran.  For that reason, the Board finds their opinions more persuasive because they considered the standard of care applicable at the time the treatment was provided whereas Dr. Pulde cited literature from after the death of the Veteran to support his findings of what care should have been provided and considered the standard of care in 2003, rather than the standard of care for ulcers and H. pylori in 1996 and before.

Although the Board stresses that it is sympathetic to the appellant, the Board finds that the weight of the evidence is against the claim.  Unfortunately, for the reasons and bases set forth above, the Board must conclude that the preponderance of the evidence is against the appellant's claim, and that claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1151 is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


